Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2021 and 6/2/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected because X-axis and Y-axis in Figures 1-16 are not properly labeled, and therefore it is unclear which axis is for the measurement data values, and which axis is for frequencies or probabilities.
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, 
manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A computer-executed method for evaluating a sample of measurement data from measuring a plurality of workpieces by at least one coordinate measuring machine, a system of statistical distributions being configured to describe a frequency of measurement data values as a function of the measurement data values, examples of the system of statistical distributions being distinguishable from one another by respectively one moment value of two moments of the respective statistical distribution, the two moments being a skewness and a kurtosis, the method comprising: defining a set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval from the system of statistical distributions for a value interval of the measurement data, which is a specified value interval or a value interval of the measurement data actually arising in the sample; ascertaining a respective moment value of the skewness and the kurtosis from the sample of measurement data corresponding to a first statistical distribution; checking, using the ascertained moment values, whether the defined set contains a statistical distribution that has the ascertained moment values of the skewness and the kurtosis; and producing a corresponding test result based on the checking”.
Regarding Claim 13, the claim recites “An arrangement for evaluating a sample of measurement data from measuring a plurality of workpieces by at least one coordinate measuring machine, a system of statistical distributions being configured to describe a frequency of measurement data values as a function of the measurement data values, examples of the system of statistical distributions being distinguishable from one another by respectively one moment value of two moments of the respective statistical distribution, the two moments being a skewness and a kurtosis, the arrangement comprising: a definition device configured to define a set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval from the system of statistical distributions for a value interval of the measurement data, which is a specified value interval or a value interval of the measurement data actually arising in the sample; a moment ascertainment device configured to ascertain a respective moment value of the skewness and the kurtosis from the sample of measurement data corresponding to a first statistical distribution; and a checking device configured to (i) use the ascertained moment values to check whether the defined set contains a statistical distribution that has the ascertained moment values of the skewness and the kurtosis and (ii) produce a corresponding test result”.
Regarding Claim 19, the claim recites “A computer-executed method for preparing an evaluation of a sample of measurement data from measuring a plurality of workpieces by at least one coordinate measuring machine, a system of statistical distributions being configured to describe a frequency of measurement data values as a function of the measurement data values, examples of the system of statistical distributions being distinguishable from one another by respectively one moment value of two moments of the respective statistical distribution, the two moments being a skewness and a kurtosis, the method comprising: 46Attorney Docket No. 17272M-000177-US defining a set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval from the system of statistical distributions for a value interval of measurement data, which is a specified value interval or a value interval of a sample, to be evaluated, of measurement data; and ascertaining a statistical distribution from the set”.
Regarding Claim 23, the claim recites “An arrangement for preparing an evaluation of a sample of measurement data from measuring a plurality of workpieces, a system of statistical distributions being configured to describe a frequency of measurement data values as a function of the measurement data values, examples of the system of statistical distributions being distinguishable from one another by respectively one moment value of two moments of the respective statistical distribution, the two moments being a skewness and a kurtosis, the arrangement comprising: a definition device configured to define a set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval from the system of statistical distributions for a value interval of measurement data, which is a specified value interval or a value interval of a sample, to be evaluated, of measurement data; and a distribution ascertainment device configured to ascertain a statistical distribution from the set”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (process for claims 1, 19) and apparatus for claims 13, 23).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they fall into the grouping of subject matter when recited as such in claims that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and  mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 	
In claim 1, the steps of “a system of statistical distributions being configured to describe a frequency of measurement data values as a function of the measurement data values, examples of the system of statistical distributions being distinguishable from one another by respectively one moment value of two moments of the respective statistical distribution, the two moments being a skewness and a kurtosis” and “defining a set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval from the system of statistical distributions for a value interval of the measurement data, which is a specified value interval or a value interval of the measurement data actually arising in the sample” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example: [0009], [0021], [0022], [0023], [0028], [0034], [0035] as printed, hereinafter). The step of “ascertaining a respective moment value of the skewness and the kurtosis from the sample of measurement data corresponding to a first statistical distribution; checking, using the ascertained moment values, whether the defined set contains a statistical distribution that has the ascertained moment values of the skewness and the kurtosis” is a mathematical concepts and a mental process, therefore, it is considered to be an abstract idea (see for example: [0009], [0024], [0026], [0028], [0034], [0035], [0051], [0123]).
In claim 13, the steps of “a system of statistical distributions being configured to describe a frequency of measurement data values as a function of the measurement data values, examples of the system of statistical distributions being distinguishable from one another by respectively one moment value of two moments of the respective statistical distribution, the two moments being a skewness and a kurtosis” and “define a set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval from the system of statistical distributions for a value interval of the measurement data, which is a specified value interval or a value interval of the measurement data actually arising in the sample” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example: [0009], [0021], [0022], [0023], [0028], [0034], [0035]). The step of “ascertain a respective moment value of the skewness and the kurtosis from the sample of measurement data corresponding to a first statistical distribution” and “use the ascertained moment values to check whether the defined set contains a statistical distribution that has the ascertained moment values of the skewness and the kurtosis” are a mathematical concept and a mental process, therefore, they are considered to be an abstract idea (see for example: [0009], [0024], [0026], [0028], [0034], [0035], [0051], [0123]).
In claim 19, the steps of “a system of statistical distributions being configured to describe a frequency of measurement data values as a function of the measurement data values, examples of the system of statistical distributions being distinguishable from one another by respectively one moment value of two moments of the respective statistical distribution, the two moments being a skewness and a kurtosis” and “defining a set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval from the system of statistical distributions for a value interval of measurement data, which is a specified value interval or a value interval of a sample, to be evaluated, of measurement data” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example: [0009], [0021], [0022], [0023], [0028], [0034], [0035]). The step of “ascertaining a statistical distribution from the set” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example: [0024], [0026], [0028], [0034], [0035], [0051], [0123]).
In claim 23, the steps of “a system of statistical distributions being configured to describe a frequency of measurement data values as a function of the measurement data values, examples of the system of statistical distributions being distinguishable from one another by respectively one moment value of two moments of the respective statistical distribution, the two moments being a skewness and a kurtosis” and “a definition device configured to define a set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval from the system of statistical distributions for a value interval of measurement data, which is a specified value interval or a value interval of a sample, to be evaluated, of measurement data” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example: [0009], [0021], [0022], [0023], [0028], [0034], [0035]). The step of “ascertain a statistical distribution from the set” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example: [0024], [0026], [0028], [0034], [0035], [0051], [0123]).
Next, under the Step 2A, Prong Two, we consider whether the claims that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recites additional elements that integrate the exception into a practical application of that exception.
The claims comprises the following additional elements:
In Claim 1: producing a corresponding test result based on the checking.
The preamble in Claim 1, “A computer-executed method for evaluating a sample of measurement data from measuring a plurality of workpieces by at least one coordinate measuring machine” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “producing a corresponding test result based on the checking” is recited in generality and not qualified for a meaningful limitations, therefore, only adds an insignificant extra-solution activity to the judicial exception. 
In Claim 13: a definition device;  a moment ascertainment device; a checking device; and produce a corresponding test result.
The preamble in Claim 13 “An arrangement for evaluating a sample of measurement data from measuring a plurality of workpieces by at least one coordinate measuring machine” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements “a definition device”;  “a moment ascertainment device”; “a checking device” and “produce a corresponding test result” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception. 
In Claim 19: preparing an evaluation of a sample of measurement data from measuring a plurality of workpieces by at least one coordinate measuring machine.
The preamble in Claim 19 “A computer-executed method” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computer is generally recited and therefore, not qualified as a particular machine. The additional element “preparing an evaluation of a sample of measurement data from measuring a plurality of workpieces by at least one coordinate measuring machine” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 
In Claim 23: a definition device, and a distribution ascertainment.
The preamble in Claim 23 “An arrangement for preparing an evaluation of a sample of measurement data from measuring a plurality of workpieces” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements “a definition device” and “a distribution ascertainment” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception. 
In conclusion, the above additional elements, considered individually and in combination with the other claims elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, producing a corresponding test result based on the checking is disclosed by “Reid US 6264824”, Col. 7, Lines 17-59; and “Jinnai US 20160225389”, [0067], [0126], [0137], [0138], [0206], [0257].
For example, for preparing an evaluation of a sample of measurement data from measuring a workpiece by at least one coordinate measuring machine is disclosed by Reid US 6264824”, Col. 1, Lines 13-40; Col. 1, Lines 65-66 to Col. 2, Lines 1-5; Col. 32, Lines 32-38; “O’Hare US 20130030773”, [0002], [0003], [0005], [0021], [0024], [0026], [0048]; and a plurality of workpieces is disclosed by “Phalin US 5576492”, Col. 7, Lines 46-57.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-12, 14-18, 20-22, and 24-27 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 11-13, and 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over “Reid US 6264824” in view of “O’Hare US 20130030773”, in further view of “Phalin US 5576492”. 
As to claim 1, Reid teaches “A computer-executed method for evaluating a sample 
of measurement data from measuring a workpiece (Col. 1, Lines 13-23; Col. 1, Lines 65-66; Col. 32, Lines 32-38 teaches “Electrochemical potential and current, and particularly noise levels and characteristics in the potential and current signals are detected for each electrode sensor subset, and each monitored area of the vessel. The signals are analyzed for assessment of the corrosion rate, mechanism and deterioration of the vessel or component”; i.e., the system identifies corrosion of metal objects and electrodes which are fabricated from the same material as the metal objects), a system of statistical distributions being configured to describe a frequency of measurement data values as a function of the measurement data values, examples of the system of statistical distributions being distinguishable from one another by respectively one moment value of two moments of the respective statistical distribution, the two moments being a skewness and a kurtosis (Abstract; Col. 5, Lines 5-8 teaches “the calculation of the Skew and Kurtosis of the signals can be undertaken for comparison with known patterns of behaviour from different corrosion mechanisms”; Col. 7, Lines 17-31; Col. 8, Lines 34-42; i.e., the statistical distribution are created using measurement values, and the dataset of the Kurtosis contains frequency of transients. The two moments are the Kurtosis and the Skewness, and the known patterns refer to the statistical distributions. Examples of the system of statistical distributions can be distinguishable from one another by respectively one moment (skewness) value of the two moments), the method comprising: defining a set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval from the system of statistical distributions for a value interval of the measurement data, which is a specified value interval or a value interval of the measurement data actually arising in the sample (Col. 7, Lines 24-31 teaches “The kurtosis values calculated by the processor 22 may be used to identity if there is a high probability of localized corrosion. For localized corrosion, the Kurtosis values would be large, positive values for both the current and potential signals, as shown in the table below. For general corrosion however, these values would be small or negative numbers. The skewness values of the potential and current distribution may be used as a cross-check to the above”; Col. 7, Lines 33-67 to Col. 8, Lines 1-4; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded); ascertaining a respective moment value of the skewness and the kurtosis from the sample of measurement data corresponding to a first statistical distribution (Col. 1, Lines 65-67 to Col. 2, Lines 1-3; Col. 7, Lines 17-59; Col. 20, Lines 20 to Col. 21, Lines 14; i.e., the moment values from the sample of measurement data that corresponds to a first statistical distribution are ascertained); checking, using the ascertained moment values, whether the defined set contains a statistical distribution that has the ascertained moment values of the skewness and the kurtosis; and producing a corresponding test result based on the checking (Col. 5, Lines 5-8; Col. 7, Lines 24-59; Col. 19, Lines 14-18 teaches “The first Step in the design of a neural network application is to formulate a method of pre-processing the data wherein the only main characteristics left in the data to be analyzed are the characteristics that determine the output categories required”; Col. 20, Lines 1-6;  Col. 20, Line 62 to Col. 21, Line 14; Col. 22, Lines 6-20; Col. 25, Line 12-22  teaches “As can be seen from the network shown in FIG. 35, the first hidden layer 672 connections were customized to force the network to consider the correlation between skew and kurtosis for both the current and potential. This was done as a result of the examination of the results of the previous network shown in FIG. 34. The output configuration for this network was exactly the same as the previous example (see Table 5.5 above). The network was allowed to train for its full cycle, settling down to a net-wide RMS error value approximating the previous example”; i.e., the moment values of the skewness and the kurtosis are used to ascertain a correspondence between the learned and the input statistical distributions using a trained neural network. The system outputs a corresponding test result of possible corrosion in the measurement value regions).”
	Reid does not explicitly teach “a sample of measurement data from measuring a workpiece by at least one coordinate measuring machine”.
	O’Hare teaches “measuring a workpiece ([0003]; [0005]); and  a sample of measurement data from measuring a workpiece by at least one coordinate measuring machine ([0003]; [0005] teaches “A computer-implemented method includes receiving coordinate measurement data associated with a measurement of a physical object, and operating a computer-implemented system to segment the coordinate measurement data into two or more data sets based on distinct geometric features of the object, the geometric features having been identified using nominal geometric information from an electronic file containing nominal geometric information for an object that corresponds to the physical object”; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Reid in view of O’Hare. This combination would improve in a quality analysis of coordinate measurement data of a workpiece.
	The combination of Reid and O’Hare does not explicitly teaches “a plurality of workpieces”.
Phalin teaches “a plurality of workpieces (Col. 7, Lines 46-57 teaches “Additionally, the
transducer alignment means 94 allows simple re-alignment of one transducer in the transducer barrel 30 to enable inspections of differing depths of one workpiece, or to enable inspection of differing workpieces by one transducer. Consequently, the mechanical contour
follower 10 of the present invention decreases costs and labor requirements for immersion ultrasound inspections of workpieces by both minimizing the information retention
and mechanical control requirements of a transducer position controller means, and also by enabling a smaller variety of transducers to perform multiple inspections on multiple
workpieces”).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Reid and O’Hare in view of Phalin. This combination would improve accuracy of measuring a plurality of workpieces. One of ordinary skill in the art would combine Reid, O’Hare and Phalin because data from the multiple workpieces can be processed by the processor since it is known for a processor to analyze data from multiple sites.

As to claim 2, the combination of Reid, O’Hare and Phalin teaches the claimed 
limitations as discussed in Claim 1.
	Reid teaches “the contained statistical distribution is contained by the defined set of all those statistical distributions that are able to describe a frequency of measurements data values in the entire value interval of the sample of measurement data, and wherein the contained statistical distribution has the ascertained moment values of the skewness and the kurtosis (Abstract; Col. 5, Lines 5-8 teaches “the calculation of the Skew and Kurtosis of the signals can be undertaken for comparison with known patterns of behaviour from different corrosion mechanisms”; Col. 7, Lines 17-31; Col. 8, Lines 34-42; i.e., the known patterns refers to the statistical distributions of measurement values that are discussed, and the statistical distribution that describes frequency of the measurement value includes the two moments of Skewness and Kurtosis); and processing arrangements of workpiece based on a contained statistical distribution (Col. 1, Lines 12-23; Col. 7, Lines 17-31).”
	Reid does not explicitly teach “controlling a process for at least one of producing workpiece, processing workpiece, producing arrangements of workpiece, and processing arrangements of workpiece”.
	O’Hare teaches “controlling a process for at least one of producing workpiece, processing workpiece, producing arrangements of workpiece, and processing arrangements of workpiece ([0021]; [0023]; [0024]; [0026] teaches “Efficient reduction of the point cloud data can be particularly important when CMMs are used to inspect manufactured workpieces. Timely results can aid in confirming part compliance or discovering manufacturing errors for use as feedback to the manufacturing process”; i.e., O’Hare’s system has a feature of statistical process control that can analyze a point cloud data, a software that can identify various geometric features of models of objects for producing a workpiece, and the measurement data are used inspect a manufactured workpiece).”
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify Reid in view of O’Hare. This combination would improve in a quality analysis of coordinate measurement data.
	The combination of Reid and O’Hare does not explicitly teaches “workpieces”.
Phalin teaches “a plurality of workpieces (Col. 7, Lines 46-57 teaches “Additionally, the
transducer alignment means 94 allows simple re-alignment of one transducer in the transducer barrel 30 to enable inspections of differing depths of one workpiece, or to enable inspection of differing workpieces by one transducer. Consequently, the mechanical contour
follower 10 of the present invention decreases costs and labor requirements for immersion ultrasound inspections of workpieces by both minimizing the information retention
and mechanical control requirements of a transducer position controller means, and also by enabling a smaller variety of transducers to perform multiple inspections on multiple
workpieces”).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Reid and O’Hare in view of Phalin. This combination would improve accuracy of measuring a plurality of workpieces. One of ordinary skill in the art would combine Reid, O’Hare, and Phalin because data from the multiple workpieces can be processed by the processor since it is known for a processor to analyze data from multiple sites.

As to claim 3, the combination of Reid, O’Hare and Phalin teaches the claimed 
limitations as discussed in Claim 1.
	Reid teaches “the contained statistical distribution is contained by the defined set of all those statistical distributions that are able to describe a frequency of measurements data values in the entire value interval of the sample of measurement data, and wherein the contained statistical distribution has the ascertained moment values of the skewness and the kurtosis (Abstract; Col. 5, Lines 5-8 teaches “the calculation of the Skew and Kurtosis of the signals can be undertaken for comparison with known patterns of behaviour from different corrosion mechanisms”; Col. 7, Lines 17-31; Col. 8, Lines 34-42; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded. The moment values from the sample of measurement data that corresponds to a statistical distribution are ascertained); and processing arrangements of workpiece based on a contained statistical distribution (Col. 1, Lines 12-23; Col. 7, Lines 17-31).”
	Reid does not explicitly teach “determining a quality of a process for at least one of producing workpiece, processing workpiece, producing arrangements of workpiece, and processing arrangements of workpiece”.
	O’Hare teaches “determining a quality of a process for at least one of producing workpiece, processing workpiece, producing arrangements of workpiece, and processing arrangements of workpiece ([0021]; [0024]; [0026] teaches “Efficient reduction of the point cloud data can be particularly important when CMMs are used to inspect manufactured workpieces. Timely results can aid in confirming part compliance or discovering manufacturing errors for use as feedback to the manufacturing process”; [0051]; i.e., O’Hare’s system has a feature of statistical process control that can analyze a point cloud data, and the measurement data are used to inspect a manufactured workpiece).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Reid in view of O’Hare. This combination would improve in a quality analysis of coordinate measurement data.
	The combination of Reid and O’Hare does not explicitly teaches “workpieces”.
Phalin teaches “workpieces (Col. 7, Lines 46-57 teaches “Additionally, the
transducer alignment means 94 allows simple re-alignment of one transducer in the transducer barrel 30 to enable inspections of differing depths of one workpiece, or to enable inspection of differing workpieces by one transducer. Consequently, the mechanical contour
follower 10 of the present invention decreases costs and labor requirements for immersion ultrasound inspections of workpieces by both minimizing the information retention
and mechanical control requirements of a transducer position controller means, and also by enabling a smaller variety of transducers to perform multiple inspections on multiple
workpieces”).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Reid and O’Hare in view of Phalin. This combination would improve accuracy of measuring a plurality of workpieces. One of ordinary skill in the art would combine Reid, O’Hare, and Phalin because data from the multiple workpieces can be processed by the processor since it is known for a processor to analyze data from multiple sites.

As to claim 10, the combination of Reid, O’Hare and Phalin teaches the claimed 
limitations as discussed in Claim 1.
Reid teaches “ascertaining a boundary of the set from the value interval 
when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 4, Lines 62-67 to Col. 5, Line 1; Col. 7, Lines 24-67 to Col. 8, Lines 1-4; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded; Col. 32, Lines 32-38).”
	
As to claim 11, the combination of Reid, O’Hare and Phalin teaches the claimed 
limitations as discussed in Claim 10.
	Reid teaches “value pairs of the skewness and the kurtosis of statistical distributions of the system, which correspond to the set, are ascertained from the value interval when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 7, Lines 17-31; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded. The moment values from the sample of measurement data that corresponds to a statistical distribution are ascertained); and a boundary curve in a plane spanned by the skewness and the kurtosis of statistical distributions of the system is ascertained from the value interval when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 3, Lines 6-9; Col. 4, Lines 62-67 to Col. 5, Line 1; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded; Col. 32, Lines 32-38).”

As to claim 12, the combination of Reid, O’Hare and Phalin teaches the claimed 
limitations as discussed in Claim 1.
	Reid teaches “value pairs of the skewness and the kurtosis of statistical distributions of the system, which correspond to the set, are ascertained from the value interval when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 7, Lines 17-31; Col. 8, Lines 59-63; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded. The moment values from the sample of measurement data that corresponds to a statistical distribution are ascertained).”

As to claim 13, Reid teaches “An arrangement for evaluating a sample of 
measurement data from measuring a workpiece (Col. 1, Lines 13-23; Col. 1, Lines 65-66; Col. 32, Lines 32-38 teaches “Electrochemical potential and current, and particularly noise levels and characteristics in the potential and current signals are detected for each electrode sensor subset, and each monitored area of the vessel. The signals are analyzed for assessment of the corrosion rate, mechanism and deterioration of the vessel or component”; i.e., the system identifies corrosion of a metal object and electrodes which are fabricated from the same material as the metal object), a system of statistical distributions being configured to describe a frequency of measurement data values as a function of the measurement data values, examples of the system of statistical distributions being distinguishable from one another by respectively one moment value of two moments of the respective statistical distribution, the two moments being a skewness and a kurtosis (Abstract; Col. 5, Lines 5-8 teaches “the calculation of the Skew and Kurtosis of the signals can be undertaken for comparison with known patterns of behaviour from different corrosion mechanisms”; Col. 7, Lines 17-31; Col. 8, Lines 34-42; i.e., the statistical distribution are created using measurement values, and the dataset of the Kurtosis contains frequency of transients. The two moments are the Kurtosis and the Skewness, and the known patterns refer to the statistical distributions. Examples of the system of statistical distributions can be distinguishable from one another by respectively one moment (skewness) value of the two moments), the arrangement comprising: a definition device configured to define a set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval from the system of statistical distributions for a value interval of the measurement data, which is a specified value interval or a value interval of the measurement data actually arising in the sample (Col. 7, Lines 24-31 teaches “The kurtosis values calculated by the processor 22 may be used to identity if there is a high probability of localized corrosion. For localized corrosion, the Kurtosis values would be large, positive values for both the current and potential signals, as shown in the table below. For general corrosion however, these values would be small or negative numbers. The skewness values of the potential and current distribution may be used as a cross-check to the above”; Col. 7, Lines 33-67 to Col. 8, Lines 1-4; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded); a moment ascertainment device configured to ascertain a respective moment value of the skewness and the kurtosis from the sample of measurement data corresponding to a first statistical distribution (Col. 1, Lines 65-67 to Col. 2, Lines 1-3; Col. 7, Lines 17-59; Col. 20, Lines 20 to Col. 21, Lines 14; i.e., calculated values of the skewness and the kurtosis from the measurement data are corresponding to a first statistical distribution); and a checking device configured to (i) use the ascertained moment values to check whether the defined set contains a statistical distribution that has the ascertained moment values of the skewness and the kurtosis and (ii) produce a corresponding test result (Col. 5, Lines 5-8; Col. 7, Lines 24-59; Col. 19, Lines 14-18 teaches “The first Step in the design of a neural network application is to formulate a method of pre-processing the data wherein the only main characteristics left in the data to be analyzed are the characteristics that determine the output categories required”; Col. 20, Lines 1-6;  Col. 20, Line 62 to Col. 21, Line 14; Col. 22, Lines 6-20; Col. 25, Line 12-22  teaches “As can be seen from the network shown in FIG. 35, the first hidden layer 672 connections were customized to force the network to consider the correlation between skew and kurtosis for both the current and potential. This was done as a result of the examination of the results of the previous network shown in FIG. 34. The output configuration for this network was exactly the same as the previous example (see Table 5.5 above). The network was allowed to train for its full cycle, settling down to a net-wide RMS error value approximating the previous example”; i.e., the moment values of the skewness and the kurtosis are ascertained using a neural network that is trained using statistical distributions, and output a test result possible corrosion in the measurement value regions).”
Reid does not explicitly teach “measuring a workpiece by at least one coordinate 
measuring machine”.
O’Hare teaches “measuring a workpiece by at least one coordinate measuring machine 
([0003]; [0005] teaches “A computer-implemented method includes receiving coordinate measurement data associated with a measurement of a physical object, and operating a computer-implemented system to segment the coordinate measurement data into two or more data sets based on distinct geometric features of the object, the geometric features having been identified using nominal geometric information from an electronic file containing nominal geometric information for an object that corresponds to the physical object”).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Reid in view of O’Hare. This combination would improve in a quality analysis of coordinate measurement data of a workpiece.
	The combination of Reid and O’Hare does not explicitly teaches “a plurality of workpieces”.
Phalin teaches “a plurality of workpieces (Col. 7, Lines 46-57 teaches “Additionally, the
transducer alignment means 94 allows simple re-alignment of one transducer in the transducer barrel 30 to enable inspections of differing depths of one workpiece, or to enable inspection of differing workpieces by one transducer. Consequently, the mechanical contour
follower 10 of the present invention decreases costs and labor requirements for immersion ultrasound inspections of workpieces by both minimizing the information retention
and mechanical control requirements of a transducer position controller means, and also by enabling a smaller variety of transducers to perform multiple inspections on multiple
workpieces”).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Reid and O’Hare in view of Phalin. This combination would improve accuracy of measuring a plurality of workpieces. One of ordinary skill in the art would combine Reid, O’Hare, and Phalin because data from the multiple workpieces can be processed by the processor since it is known for a processor to analyze data from multiple sites.

As to claim 16, the combination of Reid, O’Hare and Phalin teaches the claimed 
limitations as discussed in Claim 13.
	Reid teaches “ascertain a boundary of the set from the value interval when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 4, Lines 62-67 to Col. 5, Line 1; Col. 7, Lines 24-67 to Col. 8, Lines 1-4; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded. The moment values from the sample of measurement data that corresponds to a statistical distribution are ascertained).”

As to claim 17, the combination of Reid, O’Hare and Phalin teaches the claimed 
limitations as discussed in Claim 16.
	Reid teaches “ascertain value pairs of the skewness and the kurtosis of statistical distributions of the system, which correspond to the set, from the value interval when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 7, Lines 24-67 to Col. 8, Lines 1-4; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded); and the definition device is configured to ascertain a boundary curve in a plane spanned by the skewness and the kurtosis of statistical distributions of the system from the value interval when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 3, Lines 6-9; Col. 7, Lines 24-59; Col. 19, Lines 14-18; Col. 20, Line 62 to Col. 21, Line 14; Col. 22, Lines 6-20; i.e., the moment values of the skewness and the kurtosis are used to ascertain a correspondence between the learned and the input statistical distributions using a trained neural network).”

As to claim 18, the combination of Reid, O’Hare and Phalin teaches the claimed 
limitations as discussed in Claim 13.
	Reid teaches “ascertain value pairs of the skewness and the kurtosis of statistical distributions of the system, which correspond to the set, from the value interval when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 7, Lines 24-67 to Col. 8, Lines 1-4; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded).”

	As to claim 19, Reid teaches “A computer-executed method for preparing an evaluation of a sample of measurement data from measuring a workpiece by at least one measuring machine (Col. 1, Lines 13-23; Col. 1, Lines 65-66; Col. 32, Lines 32-38 teaches “Electrochemical potential and current, and particularly noise levels and characteristics in the potential and current signals are detected for each electrode sensor subset, and each monitored area of the vessel. The signals are analyzed for assessment of the corrosion rate, mechanism and deterioration of the vessel or component”; i.e., the system identifies corrosion of a metal object and electrodes which are fabricated from the same material as the metal object), a system of statistical distributions being configured to describe a frequency of measurement data values as a function of the measurement data values, examples of the system of statistical distributions being distinguishable from one another by respectively one moment value of two moments of the respective statistical distribution, the two moments being a skewness and a kurtosis (Abstract; Col. 5, Lines 5-8 teaches “the calculation of the Skew and Kurtosis of the signals can be undertaken for comparison with known patterns of behaviour from different corrosion mechanisms”; Col. 7, Lines 17-31; Col. 8, Lines 34-42; i.e., the statistical distribution are created using measurement values, and the dataset of the Kurtosis contains frequency of transients. The two moments are the Kurtosis and the Skewness, and the known patterns refer to the statistical distributions. Examples of the system of statistical distributions can be distinguishable from one another by respectively one moment (skewness) value of the two moments), the method comprising: defining a set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval from the system of statistical distributions for a value interval of measurement data, which is a specified value interval or a value interval of a sample, to be evaluated, of measurement data; and ascertaining a statistical distribution from the set (Col. 7, Lines 24-31 teaches “The kurtosis values calculated by the processor 22 may be used to identity if there is a high probability of localized corrosion. For localized corrosion, the Kurtosis values would be large, positive values for both the current and potential signals, as shown in the table below. For general corrosion however, these values would be small or negative numbers. The skewness values of the potential and current distribution may be used as a cross-check to the above”; Col. 7, Lines 33-67 to Col. 8, Lines 1-4; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 25, Lines 12-17; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded. The moment values of the skewness and the kurtosis are used to ascertain a correspondence between the learned and the input statistical distributions using a trained neural network).”
	The combination of Reid and O’Hare does not explicitly teaches “a plurality of workpieces by at least one coordinate measuring machine ”.
Phalin teaches “a plurality of workpieces by at least one coordinate measuring machine 
(Col. 7, Lines 46-57 teaches “Additionally, the transducer alignment means 94 allows simple re-alignment of one transducer in the transducer barrel 30 to enable inspections of differing depths of one workpiece, or to enable inspection of differing workpieces by one transducer. Consequently, the mechanical contour
follower 10 of the present invention decreases costs and labor requirements for immersion ultrasound inspections of workpieces by both minimizing the information retention
and mechanical control requirements of a transducer position controller means, and also by enabling a smaller variety of transducers to perform multiple inspections on multiple
workpieces”).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Reid and O’Hare in view of Phalin. This combination would improve accuracy of measuring a plurality of workpieces. One of ordinary skill in the art would combine Reid, O’Hare, and Phalin because data from the multiple workpieces can be processed by the processor since it is known for a processor to analyze data from multiple sites.

As to claim 20, the combination of Reid, O’Hare and Phalin teaches the claimed 
limitations as discussed in Claim 19.
	Reid teaches “ascertaining a boundary of the set from the value interval when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 4, Lines 62-67 to Col. 5, Line 1; Col. 7, Lines 24-67 to Col. 8, Lines 1-4; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded. The moment values from the sample of measurement data that corresponds to a statistical distribution are ascertained).”

As to claim 21, the combination of Reid, O’Hare and Phalin teaches the claimed 
limitations as discussed in Claim 20.
	Reid teaches “ascertaining value pairs of the skewness and the kurtosis of statistical distributions of the system, which correspond to the set, from the value interval when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 7, Lines 24-67 to Col. 8, Lines 1-4; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded); and ascertaining a boundary curve in a plane spanned by the skewness and the kurtosis of statistical distributions of the system from the value interval when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 3, Lines 6-9; Col. 7, Lines 24-59; Col. 19, Lines 14-18; Col. 20, Line 62 to Col. 21, Line 14; Col. 22, Lines 6-20; i.e., the moment values of the skewness and the kurtosis are used to ascertain a correspondence between the learned and the input statistical distributions using a trained neural network).”

As to claim 22, the combination of Reid, O’Hare and Phalin teaches the claimed 
limitations as discussed in Claim 19.
	Reid teaches “ascertaining value pairs of the skewness and the kurtosis of statistical distributions of the system, which correspond to the set, from the value interval when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 7, Lines 24-67 to Col. 8, Lines 1-4; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded).”

As to claim 23, Reid teaches “An arrangement for preparing an evaluation of 
a sample of measurement data (Col. 1, Lines 13-23; Col. 1, Lines 65-66; Col. 32, Lines 32-38 teaches “Electrochemical potential and current, and particularly noise levels and characteristics in the potential and current signals are detected for each electrode sensor subset, and each monitored area of the vessel. The signals are analyzed for assessment of the corrosion rate, mechanism and deterioration of the vessel or component”; i.e., the system identifies corrosion of a metal object and electrodes which are fabricated from the same material as the metal object), a system of statistical distributions being configured to describe a frequency of measurement data values as a function of the measurement data values, examples of the system of statistical distributions being distinguishable from one another by respectively one moment value of two moments of the respective statistical distribution, the two moments being a skewness and a kurtosis (Abstract; Col. 5, Lines 5-8 teaches “the calculation of the Skew and Kurtosis of the signals can be undertaken for comparison with known patterns of behaviour from different corrosion mechanisms”; Col. 7, Lines 17-31; Col. 8, Lines 34-42; i.e., the statistical distribution are created using measurement values, and the dataset of the Kurtosis contains frequency of transients. The two moments are the Kurtosis and the Skewness, and the known patterns refer to the statistical distributions. Examples of the system of statistical distributions can be distinguishable from one another by respectively one moment (skewness) value of the two moments), the arrangement comprising: a definition device configured to define a set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval from the system of statistical distributions for a value interval of measurement data, which is a specified value interval or a value interval of a sample, to be evaluated, of measurement data; and a distribution ascertainment device configured to ascertain a statistical distribution from the set (Col. 7, Lines 24-31 teaches “The kurtosis values calculated by the processor 22 may be used to identity if there is a high probability of localized corrosion. For localized corrosion, the Kurtosis values would be large, positive values for both the current and potential signals, as shown in the table below. For general corrosion however, these values would be small or negative numbers. The skewness values of the potential and current distribution may be used as a cross-check to the above”; Col. 7, Lines 33-67 to Col. 8, Lines 1-4; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded. The calculated values of the skewness and the kurtosis from the measurement data are corresponding to a statistical distribution).”
Reid does not explicitly teach “measurement data from measuring a workpiece”.
O’Hare teaches “measurement data from measuring a workpiece ([0003]; [0005] 
teaches “A computer-implemented method includes receiving coordinate measurement data associated with a measurement of a physical object, and operating a computer-implemented system to segment the coordinate measurement data into two or more data sets based on distinct geometric features of the object, the geometric features having been identified using nominal geometric information from an electronic file containing nominal geometric information for an object that corresponds to the physical object”; [0026]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Reid in view of O’Hare. This combination would improve in a quality analysis of coordinate measurement data of a workpiece.
	The combination of Reid and O’Hare does not explicitly teaches “a plurality of workpieces”.
Phalin teaches “a plurality of workpieces (Col. 7, Lines 46-57 teaches “Additionally, the
transducer alignment means 94 allows simple re-alignment of one transducer in the transducer barrel 30 to enable inspections of differing depths of one workpiece, or to enable inspection of differing workpieces by one transducer. Consequently, the mechanical contour
follower 10 of the present invention decreases costs and labor requirements for immersion ultrasound inspections of workpieces by both minimizing the information retention
and mechanical control requirements of a transducer position controller means, and also by enabling a smaller variety of transducers to perform multiple inspections on multiple
workpieces”).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Reid and O’Hare in view of Phalin. This combination would improve accuracy of measuring a plurality of workpieces. One of ordinary skill in the art would combine Reid, O’Hare, and Phalin because data from the multiple workpieces can be processed by the processor since it is known for a processor to analyze data from multiple sites.

As to claim 24, the combination of Reid, O’Hare and Phalin teaches the claimed 
limitations as discussed in Claim 23.
	Reid teaches “ascertain a boundary of the set from the value interval when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 4, Lines 62-67 to Col. 5, Line 1; Col. 7, Lines 24-67 to Col. 8, Lines 1-4; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded. The moment values from the sample of measurement data that corresponds to a statistical distribution are ascertained).”

As to claim 25, the combination of Reid, O’Hare and Phalin teaches the claimed 
limitations as discussed in Claim 24.
	Reid teaches “ascertain value pairs of the skewness and the kurtosis of statistical distributions of the system, which correspond to the set, from the value interval when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 7, Lines 24-67 to Col. 8, Lines 1-4; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded); and the definition device is configured to ascertain a boundary curve in a plane spanned by the skewness and the kurtosis of statistical distributions of the system from the value interval when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 3, Lines 6-9; Col. 7, Lines 24-59; Col. 19, Lines 14-18; Col. 20, Line 62 to Col. 21, Line 14; Col. 22, Lines 6-20; i.e., the moment values of the skewness and the kurtosis are used to ascertain a correspondence between the learned and the input statistical distributions using a trained neural network).”

As to claim 26, the combination of Reid, O’Hare and Phalin teaches the claimed 
limitations as discussed in Claim 23.
	Reid teaches “ascertain value pairs of the skewness and the kurtosis of statistical distributions of the system, which correspond to the set, from the value interval when defining the set of all those statistical distributions that are able to describe a frequency of measurement data values in the entire value interval (Col. 7, Lines 24-67 to Col. 8, Lines 1-4; Col. 8, Lines 59-63 teaches “These statistics in conjunction with each other give a good indication of the mechanism present in the dataset. The statistics are performed on relatively small sections of the raw data file to ensure that all mechanisms within the file are accounted for”; Col. 20, Lines 62-67 to Col. 21, Lines 1-3; i.e., the statistical distribution that describes frequency of the measurement value includes two moments of Skewness and Kurtosis. The statistical distribution is limited to a small section or localized limited region of the corrosion and a specific value interval of the measurement values recorded).”

As to claim 27, the combination of Reid, O’Hare and Phalin teaches the claimed 
limitations as discussed in Claim 1.
	Reid teaches “A non-transitory computer-readable medium storing processor-executable instructions (Figure 1, #24).”

Conclusion
Claims 4, 5, 6, 7, 8, 9, 14, and 15 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                            
/TARUN SINHA/Primary Examiner, Art Unit 2863